Name: Commission Regulation (EEC) No 2492/79 of 12 November 1979 amending for the fourth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 79 Official Journal of the European Communities No L 284/ 11 COMMISSION REGULATION (EEC) No 2492/79 of 12 November 1979 amending for the fourth time Regulation (EEC) No 557/79 laying down detailed rules for the application of the system of consumption aid for olive oil HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 1 1 (5) thereof, Whereas Article 2 of Commission Regulation (EEC) No 557/79 (3), as last amended by Regulation (EEC) No 1980/79 (4), laid down certain conditions for the approval of olive oil packaging plants ; whereas, in view of experience gained, these conditions should be relaxed, while at the same time ensuring that the undertakings approved carry out their activity in a proper manner ; whereas, with a view to ensuring fair ­ ness, it is necessary to apply new conditions to under ­ takings which have carried out their activities during the 1978/79 marketing year ; Whereas, pursuant to Article 13 of Regulation (EEC) No 557/79, any import of olive oil is subject to the lodging of a security, with the exclusion of edible virgin olive oil and refined oil in small packages ; Whereas in certain Member States a pattern of trade in lampante olive oil put up in small packages and intended for direct consumption has been found ; whereas the existing rules do not provide for the release of the security in respect of this oil ; whereas it is advisable to provide for the release of the said secu ­ rity where it is proved that the oil in question has been released for consumption in the natural state ; whereas the production of such proof permits the release of the total amount of the security lodged ; whereas it is necessary to provide special arrange ­ ments for the release of the security for oils imported in April and May 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 1 Regulation (EEC) No 557/79 is amended as follows : 1 . Article 2 shall be replaced by the following text : 'For the purposes of approval , a plant must under ­ take : (a) except in cases of force majeure, to carry on packaging operations for at least 150 days in every marketing year ; (b) to package during the period referred to under (a) a total quantity of at least 60 tonnes of olive oil . As regards plants which commence operations during a marketing year, the minimum figures under (a) and (b) shall be fixed according to the number of months remaining until the end of the marketing year in question .' 2 . In Article 13 (4), the following sentence shall be added to the first subparagraph : 'However, with regard to the oil referred to in Article 14(1 ) (d) which is released on the market between 1 April and 31 May 1979 , except in cases of force majeure, the security shall be released on presentation of the original copy of the above ­ mentioned certificate before 1 December 1979 .' 3 . In Article 1 3 (4), the following subparagraph shall be inserted before the last subparagraph : 'However, with regard to the oil referred to in Article 14(1 ) (d), the total amount of the security lodged shall be released.' 4 . The following subparagraph shall be added to Article 14(1 ): 'or (d) it has been demonstrated , to the satisfaction of the Member State concerned, that the oil , falling within subheading 15.07 A I b) of the Common Customs Tariff and imported in immediate packages of not more than five litres, has been released without further treat ­ ment for consumption on the market of the said Member State .' (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 73 , 24 . 3 . 1979, p. 13 . (*) OJ No L 228 , 8 . 9 . 1979 , p. 39 . No L 284/ 12 13 . 11 . 79Official Journal of the European Communities 5 . In Article 14 (3), '(a) and (c) shall be replaced by 'a , V and 'd'. 6 . In the part of the Annex 'Declaration by the issuing body', '(packaged/exported/used in preserved products)' shall be replaced by '(pack ­ aged/exported/used in preserved products/released on the market for consumption without further treatment)'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1979 . For the Commission Finn GUNDELACH Vice-President